Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This is a non-final rejection. Claims 1, 3, 9, and 11-23 are pending.  

Status of Claims 
Applicant’s amendment date 01/03/2022, amending claims 1, 3, 9, 11-14, and 21-23. Cancelling claims 2, and 6-8.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/03/2022 has been entered.
 
Response to Amendment
The previously pending rejection under 35 USC 101
With regard to the rejection under 35 USC 103 – No art rejections have been put forth in the rejection for the reason found in the “Allowable Subject Matter” section found below. 

Response to Arguments
Applicant’s argument received on date 01/03/2022 have been fully considered, but they are not persuasive, moreover, any new grounds of rejection have been necessitated by applicant’s amendments to the claims. The 101 rejection has been updated to address these amendments. 
Response to Argument under 35 USC 101: 
Applicants argue (page 11 of the remarks): 
Applicant notes that "facilitating trusted connections between profiles
in a profile database" is not one of the certain methods of human activity listed in the
2019 PEG, and further notes that the Office Action does not identify which specific
subgrouping allegedly encompasses the claims.
Examiner respectfully disagree: 
	Independent Claims 1, and 22-23 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: (Currently amended) A method for facilitating trusted connections between profiles in a profile, comprising: a trust circle associated with a user including: adding a primary service provider to the trust circle, the primary service provider being a service provider who has previously worked with the user, and adding a secondary service provider referred by the primary service provider by the secondary service provider to the primary service provider in a first chain of the trust circle; receiving a task request from a user associated with a-the user, the task request including task parameters; multiple service provider profiles for a set of service providers in a-the trust circle associated with the user matching the task parameters providers to the user; information from a third-party social media platform, a news report, or public records; information to identify information relating to a breach of a contractual obligation, moral standard, or business obligation by the primary service -2- 153218416.1Amendment and Response to Office Action of July 2, 2021provider; a breach score associated with the breach of the contractual obligation, moral standard, or business obligation by the primary service provider; based on determining the breach score exceeds a first threshold value,  removing the primary service provider from the trust circle  based on determining the breach score also exceeds a second threshold value higher than the first threshold value, removing the secondary service provider from the trust circle.. Further, claim 23 recite, “a user selection of a service provider from the set of service providers; a request to a provider associated with the service provider”. The claims are directed to a task delegation system facilitate trusted connections between services providers and user task parameters. These steps include managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which is a “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.  

Applicants argue:  see applicant remarks page 11 (with regard to prong 2), 
Nonetheless, Applicant submits that at Prong Two, the independent claims are tied to the practical application of facilitating trusted connections between profiles of a profile database. The claims recite a specific combination of elements including a trust circle chain structure, mining of third-party platforms, and a breach score with a first and second threshold that provides an improved mechanism to efficiently facilitate trusted connections between profiles. In particular, these elements provide an improved mechanism of removing secondary service providers based on mining information from third-party platforms and parsing the mined information to identify a "breach by the primary service provider." Compared to prior systems that implement referrals and reviews, the claimed features better facilitate trusted connections between profiles by
providing a mechanism to remove additional service providers in a chain of the trust circle without relying on individualized feedback for each provider or manually removing providers. Therefore, as the claims are directed to a practical application and not an abstract idea, the claims are patentable subject matter under Prong Two of Step 2A.

Examiner respectfully disagree: 
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional element, that integrate the exception into a practical application of that exception. An “additional element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use exception, such that it is more than a drafting effort designed to monopolize the exception. 
The claims recite the additional limitation of  “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique” are recited in a high level of generality and recited as performing generic computer functions routinely used in computer applications. Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp. 134 S. Ct, at 2360,110 USPQ2d at 1984 (see MPEP 2106.05(f). The additional elements of a “artificial intelligence model”, and “machine learning technique”. All of these additional elements are not significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea (breach classification) on a general-purpose computer. 

	The use of generic computer component to “…receive a task request …. Task parameters … identify a set of service providers … identify information relating to breach of a contractual obligation, moral standard, or business obligation by a trusted …. Deciding whether to remove service providers based on determining a threshold” does not impose any meaningful limit on the computer implementation of the abstract idea. Thus, taken alone, the additional elements do not amount to significantly more than the above identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 


	The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (step 2A-prong two: NO). 
Applicants argue:  see applicant remarks page 12 (with regard to Step 2B),
nonetheless provide an inventive concept under Step 2B. Claims are eligible at step 2B if additional elements provide significantly more. Additional elements that are unconventional or more than what is well-understood, routine, or conventional activity in the field indicate that an inventive concept is present. 2019 PEG at 23-24. Claim 1 recites additional elements including mining, over a network, a third-party server to identify information identify information relating to a breach; generating a breach score; and removing a primary or secondary service provider according to a first or second threshold, respectively. This combination is beyond what is well-understood, routine, or conventional activity in the field, which generally relies on reviews and other internal mechanisms to evaluate and suspend service providers. Thus, the claims are also eligible at Step 2B.
Examiner respectfully disagree: 
The Alice framework, step 2B (Part 2 of Mayo) determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 22-23 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, 6 and 15 includes various elements that are not directed to the abstract idea. These elements include “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique”
Examiner asserts that a “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique” are a generic computing element performing generic computing functions. (see MPEP 2106.05(f))

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. 

In addition, [0018]-[0020], of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas.
	Further, with regard to mining (i.e., searching over a network), receiving, processing, storing data, and parsing (i.e. extract, transform data), the courts have recognized the following computer functions as well-understood, routing, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (i.e. “receiving, processing, transmitting, storing data”, etc.) are well-understood, routine, etc. (MPEP 2106.05(d))

Claim Rejections - 35 USC § 112
Claims 1, 3, 9, and 11-23 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims 1, and 22-23 recites the limitation “based on determining the breach score exceeds a first threshold value, removing the primary service provider from the trust circle; and based on determining the breach score also exceeds a second threshold value higher than the first threshold value, removing the secondary service provider from the trust circle”. The specification in ¶[0053] does not disclose the threshold in very generic way. Paragraph ¶[0053] disclose, “if a trust rating of the service provider drops below a threshold, as described in detail at least with reference to FIG. 5. In another example, a service provider may be removed from the trust circle 200 if they do not make a certain number of referrals in a specified amount of time”. The specification when examined as a whole does not disclose that the system based on determining the breach score exceeds a first threshold value, removing the primary service provider from the trust circle; and based on determining the breach score also exceeds a second threshold value higher than the first threshold value, removing the secondary service provider from the trust circle.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3, 9, and 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. Claims 1, 3, 9, and 11-23 are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.

PART I. 2A-PRONG ONE (IDENTIFY THE ABSTRACT IDEAS)
The Alice framework, steps 2A-Prong One (part 1 of Mayo Test), here, the claims are analyzed to determine if the claims are directed to a judicial exception. MPEP 2106.04(a). In determining, whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), and whether the claims recite additional elements that integrate the judicial exception into a practical application (Prong Two of Step 2A). See 2019 Revised Patent Subject Matter Eligibility Guidance (“PEG” 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (Jan. 7, 2019)). 
Independent Claims 1, and 22-23 the claim, when “taken as a whole,” are directed to the abstract idea and substantially recite the limitations: (Currently amended) A method for facilitating trusted connections between profiles in a profile, comprising: a trust circle associated with a user including: adding a primary service provider to the trust circle, the primary service provider being a service provider who has previously worked with the user, and adding a secondary service provider referred by the primary service provider by the secondary service provider to the primary service provider in a first chain of the trust circle; receiving a task request from a user associated with a-the user, the task request including task parameters; multiple service provider profiles for a set of service providers in a-the trust circle associated with the user matching the task parameters providers to the user; information from a third-party social media platform, a news report, or public records; information to identify information relating to a breach of a contractual obligation, moral standard, or business obligation by the primary service -2- 153218416.1Amendment and Response to Office Action of July 2, 2021provider; a breach score associated with the breach of the contractual obligation, moral standard, or business obligation by the primary service provider; based on determining the breach score exceeds a first threshold value,  removing the primary service provider from the trust circle  based on determining the breach score also exceeds a second threshold value higher than the first threshold value, removing the secondary service provider from the trust circle.. Further, claim 23 recite, “a user selection of a service provider from the set of service providers; a request to a provider associated with the service provider.”

Under step 2A-Prong One (part of Mayo test), here, the claimed invention in claims 1 and 22-23 are directed to non-statutory subject matter because the claims(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea, and thus, the claims are directed to an abstract idea under the first prong of Step 2A.  The claims are directed to a task delegation system facilitate trusted connections between services providers and user task parameters. These steps include managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) and commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations), which is a “method of organizing human activity” grouping of abstract idea. Accordingly, the claims recite an abstract idea.  
Part I. 2A-PRONG TWO (ADDITIONAL ELEMENTS THAT INTEGRATE THE JUDICIAL EXCEPTION INTO A PRACTICAL APPLICATION)

Under step 2A-Prong two (part 1 of Mayo test), this judicial exception is not integrated into a practical application under the second prong of Step 2A. In particular, the claims recite the additional elements beyond the recited abstract idea, “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique”. Further, pursuant to the broadest reasonable interpretation, as an ordered combination, each of the additional elements are computing elements recited at high level of generality implementing the abstract idea, and thus, are no more than applying the abstract idea with generic computer components. Those additional elements are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using computer component, or merely uses a computer as a tool to perform an abstract idea see MPEP 2106.05(f). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea with no significantly more elements. 

As a result, examiner asserts that claims 3, 9, and 11-21 are similarly directed to the abstract idea. Since these claims are directed to an abstract idea, the office must determine whether the remaining limitation “go significantly more” than describe the abstract idea. 

PART III. DETERMINE WHETHER ANY ELEMENT, OR COMBINATION, AMOUNT TO “SIGNIFICANTLY MORE” THAN THE ABSTRACT IDEA ITSELF
The Alice framework, we turn to step 2B (Part 2 of Mayo) to determine if the claim is sufficient to ensure that the claim amounts to “significantly more” than the abstract idea itself. These additional elements recite conventional computer components and conventional functions of: 
Claims 1, and 22-23 does not include my limitations amounting to significantly more than the abstract idea, along. Claims 1, and 22-23 includes various elements that are not directed to the abstract idea. These elements include “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique”. Examiner asserts that “system”, “processor”, “a memory”, “user device”, “artificial intelligence model”, and “machine learning technique” are a generic computing element performing generic computing functions. 

Therefore, the claims at issue do not require any nonconventional computer, network, or display components, or even a “non-conventional and non-generic arrangement of know, conventional pieces,” but merely call for performance of the claimed on a set of generic computer components” and display devices. All of these additional elements are significantly more because these, again, are merely the software and/or hardware components used to implement the abstract idea on a general-purpose computer. 

In addition, ¶ [0018-0020] of the specifications detail any combination of a generic computer system program to perform the method. Generically recited computer elements do not add a meaningful limitation to the abstract idea because the Alice decision noted that generic structures that merely apply abstract ideas are not significantly more than the abstract ideas. 

The computing elements with a computing device is recited at high level of generality (e.g. a generic device performing a generic computer function of processing data). Thus, this step is no more than mere instructions to apply the exception on a generic computer. In addition, using a processor to process data has been well-understood routing, conventional activity in the industry for many years. 

Generic computer features, such as system or storage, do not amount to significantly more than the abstract idea. These limitations merely describe implementation for the invention using elements of a general-purpose system, which is not sufficient to amount to significantly more. See, e.g., Alice Corp., 134 S. Ct. 2347, 110 USPQ2d 1976; Versata Dev. Group, Inc. v. SAP Am. Inc., 793 F .3d 1306, 1334, 115 USPQ2d 1681, 1791 (Federal Circuit 2015). 

Dependent claims 3, 9, 11-21 are not directed to any additional abstract idea and are also not directed to any additional non-abstract claim elements. Rather, these claims offer further descriptive limitations of elements found in the independent claims which are similar to the abstract idea noted in the independent claim because they further the limitations of the independent claim which are directed to a method of organizing human activity. In addition, no additional elements are integrated to into the abstract idea. Therefore, the claims still recite an abstract idea that can be grouping into a method of organizing human activity. 

	
Allowable Subject Matter
Claims 1, 3, 9, and 11-23 are objected to as being dependent upon a rejected based claim, but would be allowable if the independent claims were amended in such a way as to overcome the current rejection(s). 
Regarding the 35 USC 103 rejection, No art rejections has been put forth in the rejection. Closest prior art to the invention include Wang US 2017/0220966 (hereinafter Wang), Burritt US 2010/0262550 (hereinafter Burritt). Further, Khan WO 2017/075437 (hereinafter Khan) None of the prior art of record, taken individually or in combination, teach, inter alia, teaches the claimed invention as detailed in independent claims, “generating a trust circle associated with a user profile in the profile database, including: adding a primary service provider to the trust circle, the primary service provider being a service provider who has previously worked with the user, and adding a secondary service provider referred by the primary service provider by linking the secondary service provider to the primary service provider in a first chain of the trust circle; and based on determining the breach score exceeds a first threshold value, removing the primary service provider from the trust circle; and based on determining the breach score also exceeds a second threshold value higher than the first threshold value, removing the secondary service provider from the trust circle. Wherein the novelty of the claimed invention is in the combination of limitations and not in any single limitation.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Tieken et al. US 2013/0238461: methods and systems for matching consumers with providers. 
YU et al. US 2015/0262111: apparatus and method for efficient task allocation in crowdsourcing. 
Van Pelt et al. US 2012/0265573: dynamic optimization for data quality control in crowd sourcing tasks to crowd labor. 
Goel et al. US 2017/0004548: generating and ranking service provider recommendations in a social network. 
O’Sullivan US 2011/0059693: Shared transport system and service network. 
Doebele et al. US 2014/0236935: service provider matching. 
Shi et al. US 2016/0275413: model vector generation for machine learning algorithms. 
Logan et al. US 2011/0213845: automatic deletion of electronic messages. 
Chobadi, Roi WO 2011/021202: method for identifying and recruiting an endorsable professional. 
Jessica, L. W. (2018). Corporate social responsibility disclosure level, external assurance and cost of equity capital. Journal of Financial Reporting and Accounting, 16(4), 694-724. doi:http://dx.doi.org/10.1108/JFRA-12-2017-0112
Anderson et al. US 2010/0218169: Contract failure behavior with escalation policy. 
Alverson et al. US 2005/0033628: Contractor certification system. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMZEH OBAID whose telephone number is (313)446-4941. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571) 270-5396. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMZEH OBAID/Examiner, Art Unit 3623                                                                                                                                                                                                        /PATRICIA H MUNSON/Supervisory Patent Examiner, Art Unit 3624